DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4-5, 8-13, and 16-19 are rejected under 35 U.S.C. 103 as being   unpatentable over Xiang Publication No. US 2015/0043117, in view of Kayal EP 3425800.
	Regarding claim 1, Xiang discloses an overvoltage protection circuit for a device interface adapted to convey at least electrical energy, the overvoltage protection circuit comprising: 
a first terminal [Fig. 2, Vin input terminal] and a second terminal [Fig. 2, OUT+ terminal]; a normally-on transistor [Fig. 2, transistor Q2], wherein a drain contact of the normally-on transistor is electrically coupled to the first terminal and a source contact of the normally-on transistor is electrically coupled to the second terminal; and 
a control circuit [Fig. 2, transistor Q3 with the microprocessor U1] configured to switch off the normally-on transistor as a function of at least one of a voltage at the first terminal and a voltage at the second terminal [Fig 2, the control circuit turns off the transistor Q2 as a function of at least the input voltage detection].
	However, Xiang does not disclose that the normally-on transistor is a gallium nitride transistor or a depletion mode silicon field effect transistor.
	Kayal discloses an overvoltage protection circuit, which comprises a first terminal and a second terminal [Fig. 1, source and drain terminals of the transistor 12 connected between the power input and output]; a normally-on transistor [Fig. 1, transistor 12]; wherein the normally-on transistor is a gallium nitride transistor [Specification indicates the following: Transistor 12 is a transistor of the SiC or GaN MOSFET type (English, respectively, " Silicon Carbide ", " Gallium Nitride " and " Metal Oxide Semiconductor Field Effect Transistor ") also called insulated gate field effect transistor.  The transistor 12 is known per se and comprises in particular three terminals or electrical contacts, namely, a gate G, a drain D and a source S. The transistor 12 defines an on state in which an electrical voltage U .sub.C , hereinafter called the main voltage, is established between the drain D and the source S and a blocked state in which the drain D is electrically isolated from the source S].
	Xiang and Kayal are analogous overvoltage protection circuits comprising normally-on switching transistors between power input and output terminals.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate Kayal’s normally-on GaN transistor, into Xiang, for the benefit of having a transistor with a higher power density, higher breakdown voltage, higher thermal conductivity, reduced power requirements, and supporting more gain at higher frequencies.
	Regarding claim 4, Xiang discloses that the control circuit is configured to switch off the normally-on transistor if at least one of the voltage at the first terminal and the voltage at the second terminal reaches or rises above a voltage threshold [par. 0059].  
Regarding claim 5, Xiang discloses that the control circuit comprises a voltage detection circuit configured to provide a detection signal having a voltage level depending on whether the voltage at the first terminal or the second terminal is above or below the voltage threshold [par. 0053-0054].
Regarding claim 8, Xiang discloses that the control circuit comprises a transistor [Fig. 2, transistor Q3] for controlling a gate of the normally-on transistor [Fig. 2, gate of Q2], and wherein a collector or a drain of the transistor is electrically coupled to the gate of the normally-on transistor [Fig. 2, collector of Q3 is electrically coupled to the gate of the transistor Q2].
Regarding claim 9, Xiang discloses that the control circuit comprises a voltage detection circuit [Fig. 2, comprising R4, R5] configured to provide a detection signal having a voltage level depending on whether the voltage at the first terminal or the second terminal is above or below the voltage threshold, and wherein the voltage detection circuit is configured to provide the detection signal to a base or a gate of the transistor of the control circuit [Fig. 2, the voltage detection signal provides the detection signal to the base of the transistor Q3 through the microprocessor U1].
Regarding claim 10, Xiang discloses that the second terminal and a gate of the normally-on transistor are electrically coupled via a resistor [Fig. 2, resistor R7].
Regarding claim 11, Xiang discloses that the normally-on transistor and the control circuit are implemented on a common semiconductor die [it is inherent that the transistor Q2 and the control circuit transistor Q3, U1 can be fabricated on the same semiconductor die].
Regarding claim 12, Xiang discloses a device, comprising: an interface [Fig. 2, J1] for conveying at least electrical energy; and the overvoltage protection circuit of claim 1, wherein the first terminal of the overvoltage protection circuit is electrically coupled to the interface [Fig. 2, Vin/first terminal of the overvoltage protection circuit is electrically coupled to the interface J1].
Regarding claim 13, Xiang discloses that the interface is configured for conveying both electrical energy and data [Fig. 2, J1 provides power/electrical energy and data D-, D+ as shown].
Regarding claims 16, 18, Xiang discloses that the control circuit consists of a bipolar transistor or a field effect transistor [Fig. 2, transistor Q3].
Regarding claims 17, 19, Xiang discloses that the control circuit contacts a gate of the normally-on transistor [Fig. 2, Q3 contacts the gate of the transistor Q2].
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang Publication No. US 2015/0043117, in view of Kayal EP 3425800, and further in view of Rune CN 102545145.
Regarding claim 6, Xiang and Kayal do not disclose that the voltage detection circuit comprises a diode and a voltage divider connected in series and wherein the detection signal is provided by the voltage divider.
Rune discloses that the voltage detection circuit comprises a diode [Fig. 2, 20] and a voltage divider [Fig. 2, 22’, 22’’] connected in series, and wherein the detection signal is provided by the voltage divider.
Regarding claim 7, Rune discloses that the diode is a Zener diode [Fig. 2, Zener diode 20 as shown].
Regarding claim 8, Rune discloses that the control circuit comprises a transistor [Fig. 2, transistor 40] for controlling a gate of the normally-on transistor [Fig. 2, 24], and wherein a collector or a drain of the transistor is electrically coupled to the gate of the normally-on transistor [Fig. 2, collector 40 is electrically coupled to the gate of the transistor 24].
Regarding claim 9, Rune discloses that the control circuit comprises a voltage detection circuit [Fig. 2, comprising 20, 22’, 22’’] configured to provide a detection signal having a voltage level depending on whether the voltage at the first terminal or the second terminal is above or below the voltage threshold, and wherein the voltage detection circuit is configured to provide the detection signal to a base or a gate of the transistor of the control circuit [Fig. 2, the voltage detection signal provides the detection signal to the base of the transistor 40].
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang Publication No. US 2015/0043117, in view of Kayal EP 3425800, and further in view of Forghani-Zadeh et al. Publication No. US 2016/0190794.
	Regarding claim 14, Xiang and Kayal do not disclose that the overvoltage protection circuit is connected between a USB interface and a USB controller.
	Forghani discloses an overvoltage protection circuit for USB interface, wherein the interface is a Universal Serial Bus (USB) interface [Fig. 1, 102], the device further comprising: a USB controller [Fig. 1, USB controller 120], wherein the second terminal of the overvoltage protection circuit is electrically coupled to the USB controller [Fig. 1, the second terminal 146 of the overvoltage protection circuit 140 is electrically coupled to the USB controller at the terminal 111/142].
	All three teachings are analogous overvoltage protection circuits.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate the USB interface and the USB controller into the overvoltage protection circuit of Xiang modified by Kayal, for the benefit of providing the overvoltage protection to the USB connected devices.
	Regarding claim 15, Forghani discloses that the USB controller is a USB type-C controller and the interface is a USB type-C interface adapted for conveying both electrical energy and data [par. 0004-0006; 00143].
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
Applicant comments on page 7 of the REMARKS regarding claim 1 that applicant traverses that Xiang discloses "a normally-on transistor. Xiang teaches that
"normally ... the base of the second transistor 02 is grounded, and the second transistor 02 is turned on too. Thus, the external power supply supplies power to the battery rod directly, Therefore, Xiang teaches a normally-off pnp bipolar transistor.
The Examiner points out that Xiang discloses a normally-on bipolar transistor.

Xiang paragraph [0059] When the USB charger with over-voltage and over-current

protection works normally, the fourth pin of the microprocessor U1 outputs a high electric level signal to the base of the third transistor 03. The third transistor 03 is
turned on, the base of the second transistor 02 is grounded, and the second transistor

02 is turned on too. Thus, the external power supply supplies power to the batter rod

directly. Once the microprocessor U1 determines that the input voltage generates over­

voltage or the real-time charging current generates over-current, the fourth pin of the microprocessor U1 outputs a low electric level signal to the base of the third transistor
03. The third transistor 03 is turned off, the base of the second transistor 02 is floated,

and the second transistor 02 is turned off too. Thus, the external power supply stops

supplying power to the batter rod to protect the external power supply and the battery

rod.

Paragraph 0059 suggests that during normal operation of the circuit, the transistor 02 is on, and during overcurrent and overvoltage conditions, the transistor 02 is tuned off. Therefore, the Examiner points out that the transistor 02 is a normally-on pnp transistor (during normal operation).
Applicant comments on page 7 of the REMARKS that transistor 12 of Kayal is normally-off. However, the Examiner points that the transistor 12 is connected between main voltage terminal and load. The protection circuit 16 detects an abnormal
condition, then the protection circuit turns off the silicon carbide of gallium nitride MOSFET transistor 12 to block the power flow.
Xiang and Kayal are analogous overvoltage protection circuits comprising normally-on switching transistors between power input and output terminals. It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate Kayal's normally-on GaN transistor, into Xiang, for the benefit of having a transistor with a higher power density, higher breakdown voltage, higher thermal conductivity, reduced power requirements, and supporting more gain at higher frequencies.
In response to applicant's argument that claim 1 not obvious over the combination of Xiang and Kayal, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references

would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d

413, 208 USPQ 871 (CCPA 1981).

In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR
International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Applicant comments on page 8 of the REMARKS regarding claims 6-9 that transistor 24 of Rune is a normally-off transistor. The description of figure 1 of Rune describes the following in the specification: "when working normally, an alternator A and/or the battery B supplies voltage less than the breakdown voltage of the Zener diode 20, the Zener diode 20 operates to make the current from the terminal 12 via a resistor 22 to the base/gate of transistor 24, transistor 24 allows current flow between terminals 14 and 18 to provide power to a powered device C from the AC generator A and/or battery B."
This above paragraph indicates that transistor 24 is normally-on transistor that allows current flow between terminals 14 and 18 to provide power.
The Examiner points out that all three references still read on the claims.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836